Citation Nr: 1146882	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a left shoulder disorder.  

6.  Entitlement to an increased rating for bilateral hearing loss rated as noncompensable from date of claim to December 17, 2006 and rated as 20 percent disabling as of June 28, 2007.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to January 1993.

This case comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the enumerated issues.  

The Board notes that by way of an August 2009 decision, a decision review officer granted a 20 percent rating for the hearing loss disorder.  The RO assigned an effective date for the increase of June 28, 2007.  While this date was noted to have been the date of the Veteran's claim for an increase, the Board points out the fact that the claim on appeal was filed in December 17, 2006.  The Board has classified this issue to reflect this staged rating, but notes that on remand, the RO will need to take corrective action as to this effective date.  

The issues of entitlement to service connection for a left knee and bilateral shoulder disorders, and entitlement to an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Service connection for a right knee disorder was last denied by the RO in an April 2004 decision.  The Veteran did not appeal this decision and it became final.

2.  New evidence received since the April 2004 decision does not relate to an unestablished fact necessary to substantiate the claim involving the right knee disorder.

3.  Service connection for a back disorder was last denied by the RO in a September 2003 decision.  The Veteran did not appeal this decision and it became final.

4.  New evidence received since the September 2003 decision does not relate to an unestablished fact necessary to substantiate the claim involving the back disorder.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision denying service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2011).

2.  New and material evidence has not been received since the April 2004 rating decision, and the claim for service connection for a right knee disorder not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The September 2003 rating decision denying service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2011).

4.  New and material evidence has not been received since the September 2003 rating decision, and the claim for service connection for a back disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  .

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23,353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  In addition, the Court issued a decision in Kent v. Nicholson, 20 Vet.App. 1 (2006), in which the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought, i.e. service connection.  The Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the present case, the Veteran's claim on appeal was received in December 2006 and a duty to assist letter was sent in December 2006, prior to the May 2007 denial of these claims on the basis that new and material evidence was not received to reopen the previously denied claims.  This letter provided initial notice of the provisions of the duty to assist pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims, and of the Veteran's and VA's respective duties.  The letter also advised the Veteran of the previous denials of service connection for the right knee and back disorders and provided an explanation as to the reasons and bases for the prior denials.  

Additionally, the duty to assist letter, specifically notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there was any other information or evidence he considered relevant to this claim so that VA could assist in procuring that evidence.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were obtained.  Furthermore, VA and private medical records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Examination is not indicated where the evidence received does not constitute new and material evidence to reopen the claim, and where the evidence does not support a grant of service connection.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Such notice was sent in the December 2006 letter.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duties to notify and assist the claimant.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of the matters decided herein on appeal.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence-General Considerations

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2011).  

If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

A.  Whether New & Material evidence has been submitted to reopen a previously denied claim for Service Connection for a Right Knee Disorder.  

Service connection for a right knee disorder was previously denied in a September 2003 rating, with notice sent the same month.  Prior to expiration of the appellate period, the Veteran submitted additional evidence in support of his claim.  The RO then reconsidered this claim in light of the additional evidence, and in an April 2004 rating, denied service connection for a right knee disorder.  Notice was sent the same month.  The Veteran did not appeal this and it became final. 38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2011).  

Among the evidence previously before the RO in April 2004, were the service treatment records.  The June 1988 entrance examination revealed normal extremities, and the report of medical history was negative for any orthopedic complaints of any sort, to include trick or locked knee.  However, the Veteran did report a history of fracture to his right leg at age 16, healed in a cast.  In January 1991 he was seen by medical staff for complaints of right knee pain after coming down a ladder.  He twisted his leg and felt a sharp pain, with increased pain on ambulation.  Examination showed no visual deformities, edema or ecchymosis.  His patella was firm and intact without crepitus or grinding.  He had a full range of motion without pain, other than slight pain when fully extended.  He was assessed with a right knee strain.  

A September 1991 record, which documented complaints of wrist, neck and back problems following an automobile accident in which he was rear ended, was silent for right knee problems.

In early August 1992, the Veteran was seen for a history of having been hit by a car as a pedestrian on August 1, 1992.  He indicated he was initially seen by a civilian hospital, but these records were not available.  His complaints and physical findings pertained to other areas of his body besides the right leg.  The findings from a physical examination following the August 1992 accident included findings of a full range of motion of the legs except for the left leg, which had some limited motion.  He was assessed as status post motor vehicle accident, with musculoskeletal pain.  

A periodic examination from November 1990 and his separation examination of December 1992 revealed normal extremities, and the reports of medical history associated with both examinations were negative for any orthopedic complaints of any sort, to include trick or locked knee.  

Among the evidence submitted prior to April 2004 were post service private records from 1998 and VA records from May 2002 to May 2003 and repeated VA examinations from June 1995 and June 2003.  These addressed other problems besides his right knee, mainly hearing loss and abdominal problems.

Among the evidence submitted after September 2003 but prior to April 2004 was a letter dated in November 2003 drafted by the Veteran's private orthopedic doctor.  This letter said that the Veteran was seen for evaluation of the right knee pain which he suffered in 1991 in a fall from a ladder in the service.  Since then, he had another incident involving a motor vehicle accident in 1992.  These were the only incidents that he could recall that would cause the pain.  The doctor thought the symptoms may be stemming from the military incident.  However the doctor also conceded that there are also other possibilities as well that could cause his knee problems.  His examination was noted to not show an unstable knee or any ligamentous injuries.  His X-rays were normal.  Prior to this letter being drafted, an October 2003 document indicated that a referral was made from primary care to orthopedics for complaints limited to his right knee and back.  The referral indicated that the Veteran was attempting to seek service connected disability from the VA.  

Since the last final denial of service connection for the right knee disorder in April 2004, VA has received additional evidence including a VA record from October 2004, which documented right knee problems when the Veteran was seen to establish VA care.  He reported having problems with his knees since the military, and stated that they sometimes would give out.  He also had occasional knee pain.  Examination revealed no significant findings regarding the right knee.  

Also received after April 2004, are VA treatment records from 2008-2009 that primarily addressed other unrelated health matters but included a pain assessment from August 2008, noting pain in multiple joints, including his right knee, described as 5/10, worst at 9/10, and treated with Aleve.  A medication reconciliation note also from August 2008 noted pain in the right knee.  The assessment was knee arthralgia.  X-rays were ordered and were negative for the right knee.  However a question of old trauma of the visualized portion of the fibula was raised.  A February 2009 primary care record included a problem list that included knee arthralgia, but otherwise did not address knee complaints.  

The Veteran in his March 2008 statement in support of claim for service connection alleged that a VA doctor (Pertile) stated that conditions affecting both knees and an unspecified shoulder could possibly be service connected.  The Veteran cited treatment for the knee from 2004 to the March 2008 date of claim.  However there is no such statement in the VA treatment records from Dr. Pertile during this span.  

Based on a review of the evidence, the Board finds that new and material evidence has not been submitted to reopen the previously denied claim for service connection for a right knee disorder.  Simply put, the additional evidence received since the last final denial in 2004 does not relate to the unestablished fact necessary to substantiate the claim -- a link between a right knee disorder and service.  Evidence received since 2004 is largely cumulative or redundant of the evidence of record at the time of the last prior final denial, and it does not raise a reasonable possibility of substantiating the claim.  

The evidence received since 2004 fails to provide a link between the Veteran's right knee disorder and his service.  Rather, the evidence simply shows that the Veteran continues to have problems with his right knee.  The evidence, which includes the Veteran having cited in October 2004 having knee symptoms since the service, is essentially duplicative of previously considered evidence suggesting continued symptoms of knee complaints after service, shown in the November 2003 letter from the Veteran's private orthopedic doctor.  The earlier letter was noted to have been equivocal as far as what was the cause of his current knee problems.  While the Veteran did state in February 2008 that his VA doctor, Dr. Pertile, possibly linked his knee problems to service, a review of the VA records obtained contains no such statement from this doctor.  Thus this statement from the Veteran does not raise a reasonable possibility of substantiating the claim, given the lack of such a nexus statement in the VA records, including those from Dr. Pertile.  

Although the additional evidence showing treatment for ongoing right knee problems after April 2004 is new in the sense that it documents recent knee pathology, it is not material as it fails to suggest such post-service right knee problems are related to service, or to any incident therein.  The evidence is merely cumulative evidence of continued disability.  This evidence, even if new, does not raise a reasonable possibility of substantiating the claim.    

As noted, the additional evidence received since 2004 regarding the claim for service connection for a right knee disorder is essentially cumulative and redundant of evidence already on file.  That evidence which is new (evidence of ongoing post-service knee problems) is against the claim, and does not raise a reasonable possibility  of substantiating that claim.  The Board notes that what was lacking at the time of the 2004 decision (evidence that this right knee disorder began in or was otherwise linked to service) is still lacking.  None of the additional evidence added since 2004 contains medical evidence of such a nexus.  

In view of the above, the Board finds that new and material evidence has not been  received to reopen a previously denied claim for entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108: 38 C.F.R. § 3.156. 

B.  Whether New & Material evidence has been submitted to reopen a previously denied claim for Service Connection for a Back Disorder.  

Service connection for a back disorder was previously denied by a September 2003 rating, with notice sent the same month.  The Veteran did not appeal this and it became final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2011).  

Among the evidence previously before the RO in September 2003, were the service treatment records.  The June 1988 entrance examination revealed normal spine and the report of medical history was negative for any orthopedic complaints of any sort, to include recurrent back pain.  In early May 1991 he was seen for complaints of low back pain, with a full range of motion and some pain.  His flexion and extension were positive.  His sensory and motor nerves were intact.  He did have muscle spasms on the left lower back and was assessed with low back strain.  A record from the following day noted the Veteran had left mid back pain since April 23.  This was worse with movement, but included no radiation.  Examination revealed tender paraspinal muscles at L2.  He was assessed with mild musculotendinous back pain.  A September 1991 record noted complaints of back pain after a motor vehicle accident when the car he was in was rear ended.  The back pain was aggravated by lying down, but he was able to touch his toes.  He was assessed with muscle spasms.  

In early August 1992, the Veteran was seen for a history of having been hit by a car as a pedestrian on August 1, 1992.  He indicated he was initially seen by a civilian hospital, but these records were not available.  His complaints and physical findings pertained to other areas of his body besides the back.

A periodic examination from November 1990 and his separation examination of December 1992 revealed normal spine, and the reports of medical history were negative for any orthopedic complaints of any sort, to include recurrent back pain.  

Other evidence submitted prior to September 2003 included post service private records from 1998 and VA records from May 2002 to May 2003 and repeated VA examinations from June 1995 and June 2003.  These records addressed other problems besides a back disorder, mainly hearing loss and abdominal problems.

Among the evidence submitted after September 2003 was October 2003 document that indicated that a referral was made from primary care to orthopedics for complaints limited to his right knee and back.  The referral indicated that he was attempting to seek service connected disability from the VA.  However the November 2003 letter drafted by a private orthopedist did not include any mention of back problems.  

Other records submitted after September 2003 addressed medical problems besides the back (mostly ongoing right knee problems), and did not contain any pertinent evidence regarding his claim for a back disorder.  These included VA records from 2004 to 2009 that were silent for any back problems, and duplicates of service treatment records and private treatment records from 1998 that had been previously before the RO.  

Although the additional evidence showing treatment for ongoing right knee and other problems unrelated to the back after September 2003 is new, it is not material as it fails to suggest there are any post-service back problems that are related to service, or to any incident therein.  The October 2003 letter suggesting a referral was made to orthopedics for back complaints, with no mention of back complaints shown in the November 2003 orthopedist's report is also not material, as this evidence is merely cumulative evidence that suggests continued back disability, but no link between such disability and service.  This evidence, even if new, does not raise a reasonable possibility of substantiating the claim.    

As noted, the additional evidence received since September 2003 regarding the claim for service connection for a back disorder is essentially cumulative and redundant of evidence already on file.  That evidence which is new (evidence of post-service complaints of back problems) is against the claim, and does not raise a reasonable possibility of substantiating that claim.  The Board notes that what was lacking at the time of the 2003 decision (evidence that this back disorder began in or was otherwise linked to service) is still lacking.  None of the additional evidence added since 2003 contains medical evidence of such a nexus.  

In view of the above, the Board finds that new and material evidence has not been  received to reopen a previously denied claim for entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108: 38 C.F.R. § 3.156. 


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a right knee disorder and the claim is not reopened.  

New and material evidence has not been received to reopen a claim of entitlement to service connection for a back disorder and the claim is not reopened.  


REMAND

The Veteran contends that service connection is warranted for a left knee disorder, a right shoulder disorder and left shoulder disorder.  The service treatment records show that he was in two motor vehicle accidents during service.  Specifically, he was involved in a rear ending accident in September 1991 and he was hit by a car as a pedestrian in August 1992.  The injuries were shown to include abrasion to the right shoulder and left leg in August 1992, but no specific mention was made of the left shoulder being affected.  In a March 2008 statement, the Veteran alleged that a VA doctor stated that conditions affecting his left knee and an unspecified shoulder are related to service.  Currently, no examination has been provided to determine whether he has any current disabilities of the shoulders and left knee related to any incident in service.  An examination should be provided to ascertain the likelihood that the Veteran has a left knee or shoulder condition related to service.  The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381   (Fed. Cir. 2003).  The Court has held that the threshold for obtaining an examination is rather low.  McLendon v. Nicholson, 20 Vet. App. 79   (2006). 

Prior to any examination, an attempt should be made to obtain for the claims file copies of any outstanding records of pertinent medical treatment.  The Veteran should be asked to provide any additional evidence he may have that is pertinent to these claims.  Furthermore, the Board notes that the VA records contain reference to a left shoulder fluoroscopy performed in October 1998, but the report also indicated no films were obtained.  An attempt should be made to obtain records from such procedure, if available.  

The Veteran also claims his hearing loss is more severe than currently evaluated.  The Board finds it is necessary to remand this matter, as the most recent VA examination to address the severity of the Veteran's hearing loss was conducted in July 2008, more than three years ago.  His representative has argued in a January 2011 brief that this examination was too old, suggesting that the Veteran's hearing has worsened.  The representative pointed to the Court case of Proscelle v. Derwinski 2 Vet. App. 629, (1992), in arguing that a new VA examination is necessary.

Furthermore, the Board notes that the two most recent VA examinations, from April 2007 and July 2008 disclosed results to puretone testing deemed too unreliable to score.  The July 2008 examination also indicated that speech discrimination was also too unreliable to score.  It was speculated that a non organic component was evident, as other findings were thought to be suggestive of either normal hearing or minimal hearing loss.  The July 2008 VA examination report contained the recommendation that threshold estimation using auditory brainstem response (ABR) or other acoustic emissions should be attempted; given the fact that standard testing had repeatedly been inconclusive.  In light of this, the Board finds that should standardized testing for hearing loss within the VA rating criteria again be proven unreliable, alternate means should be used to ascertain the current severity of the Veteran's hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask that he identify all sources of treatment he received for his bilateral shoulder and left knee disorders since service.  The Veteran should also be asked to identify all sources of treatment for hearing loss since his July 2008 VA examination.  He should be asked to furnish signed authorizations for release to VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources (not already in the claims folder) should then be requested (specifically to include any VA records documenting a fluoroscopy of the left shoulder around October 1998).  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non- response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims. 38 C.F.R. § 3.159 (2011).

2.  Following completion of the above, the AOJ should schedule the veteran for a VA orthopedic examination to determine the nature and likely etiology of his claimed left knee, right shoulder and left shoulder disabilities.  The examination must be conducted by the appropriate specialist.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed, to include X-ray and MRI (if further indicated).  All manifestations of current disability should be described in detail.  The examiner should address the following:  

(a) Does the veteran have any current, chronic disability in his right shoulder, left shoulder and/or left knee?  

(b) If so, is it at least as likely as not that any current disability of his right shoulder, left shoulder and/or left knee began in service, is due to a preexisting disorder that was aggravated by service, or is due to arthritis that became manifest to a compensable degree within one year of service?  

In answering these questions, the examiner must consider all service medical records, which include the records documenting the inservice motor vehicle accidents in September 1991 and in August 1992.  With regard to the left shoulder disorder, the examiner should also consider the service treatment records documenting a strained left trapezius muscle in February 1992 in addition to the motor vehicle accidents mentioned above.  The examiner must also consider any and all post-service medical records.  The examiner must also consider any lay evidence which may provided by the Veteran regarding his right shoulder, left shoulder and/or left knee complaints.

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

3.  After completion of #1, the AOJ should schedule the Veteran for a VA examination(s) to determine the nature and extent of his service- connected bilateral hearing loss.  The audiology examiner must be a different examiner than the one who performed the VA examinations of April 2007 and July 2008.  The examiner is to assess the nature and severity of the Veteran's service- bilateral hearing loss, in accordance with the latest AMIE worksheet for rating hearing loss.  The examiner should perform any tests or studies deemed necessary for accurate assessments, to include audiology testing recording speech discrimination (Maryland CNC) and the puretone threshold average, from the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz . The results of this audiology testing must be included in the examination report.  If the results from audiology testing and speech discrimination continue to be deemed unreliable for purposes of adjudication, an alternate means of determining the severity of the Veteran's hearing loss should be used, such as auditory brainstem response (ABR) or other acoustic emissions testing.  The claims file must be made available to, and be reviewed by, the examiner in connection with the examination, and the report should so indicate.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinion expressed. If the requested medical opinion cannot be given, the examiner should state the reason why. 

4.  Following completion of the above development, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


